Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 28, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  160034(48)(51)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth T. Clement
            Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                                                                         Justices
                                                                      SC: 160034
  v                                                                   COA: 345268
                                                                      Saginaw CC: 84-000570-FC
  ROBIN RICK MANNING,
             Defendant-Appellant.
  _______________________________________/

          On order of the Chief Justice, the motion of Henry Lee Hurt-El to file a brief amicus
  curiae is DENIED without prejudice to renewing the motion at the time a proposed amicus
  brief is submitted. On further order of the Chief Justice, the motion of defendant-appellant
  to extend the time for filing his supplemental brief to March 16, 2020, is GRANTED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 28, 2020

                                                                                Clerk